Citation Nr: 1727658	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-33 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a compensable initial disability rating for Hodgkin's lymphoma (in remission), including any residuals thereof.   

4.  Entitlement to an initial evaluation in excess of 10 percent for cervical spondylosis.  

5.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI).    

6.  Entitlement to an initial evaluation in excess of 10 percent for herpes simplex II virus.

7.  Entitlement to an initial evaluation in excess of 30 percent for migraines.      


8.  Entitlement to an increased disability rating for degenerative disc disease (DDD) and scoliosis of the lumbar spine, currently evaluated as 10 percent disabling from February 11, 2010, to February 23, 2011, and as 20 percent disabling thereafter.  

9.  Entitlement to an increased disability rating for major depressive disorder, currently evaluated as 50 percent disabling from February 11, 2010, to June 14, 2016, and as 70 percent disabling thereafter.  


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 14, 1999, to August 26, 1999, and from May 2000 to February 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and from an October 2012 rating decision of the RO in Montgomery, Alabama.  Jurisdiction of this case currently rests with the Montgomery RO.  

Subsequent to the abovementioned rating decisions and during the pendency of this appeal, the Veteran was assigned certain disability ratings as set forth on the title page.  As these ratings are less than the maximum benefits available, and the Veteran has not indicated satisfaction with the ratings assigned, these appeals remain pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran requested the opportunity to testify during a travel board hearing on his December 2012 substantive appeal.  Said hearing was scheduled for June 2015.  However, the Veteran did not appear, and has not requested that a new hearing be scheduled.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

Further, these matters were remanded by the Board in December 2015 for additional development.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an earlier effective date for the award of service connection for major depressive disorder was raised by the Veteran's former representative in a December 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Veteran's cervical spondylosis and lumbar spine claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was not diagnosed with right or left knee disabilities at any time during the pendency of this appeal.  

2.  For the period of February 11, 2010, to June 14, 2016, the Veteran's Hodgkin's lymphoma was in remission but productive of residuals including ongoing and burning bone pain.

3.  For the period of June 15, 2016, to the present, the Veteran's Hodgkin's lymphoma was in remission and productive of no residual effects.    

4.  Throughout the entire rating period on appeal, the Veteran's residuals of a TBI are shown to have a highest level of severity of "1" for the applicable 10 facets, as due to subjective symptoms including dizziness and occasional blurry vision, fatigue, and numbness/tingling.  

5.  For the period of February 11, 2010, to June 14, 2016, the Veteran's herpes simplex II virus required systemic therapy on a constant or near-constant basis.

6.  For the period of June 15, 2016, to the present, the Veteran's herpes simplex II virus required systemic therapy for less than six weeks during a 12-month period of time.

7.  Throughout the entire rating period on appeal, the Veteran did not experience very frequent and completely prostrating and prolonged headaches productive of severe economic inadaptability.

8.  For the period of February 11, 2010 to June 14, 2016, the Veteran's major depressive disorder was productive of occupational and social impairment with deficiencies in most areas, including family relations, judgment, thinking, and mood.  

9.  For the period of June 15, 2016, to the present, the Veteran's major depressive disorder was not productive of total occupational and social impairment due to such symptoms as gross impairment of thought processes, suicidal or homicidal ideations, or persistent delusions or hallucinations.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  For the period of February 11, 2010, to June 14, 2016, the criteria for a disability rating of 10 percent, but no higher, for Hodgkin's lymphoma and the residuals thereof,  have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 7709-5025 (2016).

4.  For the period of June 15, 2016, to the present, the criteria for a compensable disability rating for Hodgkin's lymphoma and the residuals thereof,  have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 7709 (2016).

5.  Throughout the entire rating period on appeal, the criteria for a disability rating in excess of 10 percent for a TBI have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

6.  For the period of February 11, 2010, to June 14, 2016, the criteria for a disability rating of 60 percent, but no higher, for herpes simplex II virus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2016).

7.  For the period of June 15, 2016, to the present, the criteria for a disability rating in excess of 10 percent for herpes simplex II virus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2016).

8.  Throughout the entire rating period on appeal, the criteria for a disability rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

9.  For the period of February 11, 2010 to June 14, 2016, the criteria for a disability rating of 70 percent, but no higher, for major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

10.  For the period of June 15, 2016, to the present, the criteria for a disability rating in excess of 70 percent for major depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claims.

Entitlement to Service Connection

The Board first turns to the Veteran's claims for entitlement to service connection for right and left knee disabilities.  As these claims require similar legal analyses, they will be addressed in conjunction with one another.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

In applying these standards to the Veteran's claims, the Board does not find competent evidence of right or left knee disabilities existing at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before a claim is filed must be taken into consideration when determining if the requirement of a current disability has been met).  Here, the Veteran's service treatment records (STRs) record a patellar abnormality and a subsequent diagnosis of chronic bilateral knee patellofemoral syndrome.  See STRs dated February 2009 and October 2009.  However, it would appear that said condition was subsequently resolved, as the Veteran's VA treatment records are silent for a diagnosis or treatment of a right or left knee disability.  

Further, the Veteran has undergone two VA knee examinations.  In February 2010, a VA examiner declined to offer a diagnosis regarding the Veteran's knees, noting that "there is no pathology to render a diagnosis."  Similarly, a June 2016 VA examiner asserted no diagnosis upon examination of the Veteran's knees, and reported that there was "no objective evidence to support a diagnosis of bilateral knee patellofemoral syndrome."  As such, the record does not indicate the existence of a bilateral knee disability at any time during the pendency of this appeal.  

In making this determination, the Board acknowledges the Veteran's implicit assertion that a bilateral knee disability exists.  However, the Veteran is not shown to possess the requisite medical training and expertise to diagnose the source of his reported bilateral knee pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).  Further, pain alone, without an identified malady or diagnosed condition, is not eligible for service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Thus, the most probative evidence of record reflects that the Veteran has not been diagnosed with a right or left knee disability at any time during the pendency of this appeal.  Accordingly, the claims must be denied and no further discussion concerning in-service incurrence, nexus, or presumptive service connection is required.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Entitlement to Increased Ratings

The Board now turns to the Veteran's claims for increased disability ratings.  

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board will address each of the Veteran's increased rating claims in turn.  In doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Hodgkin's Lymphoma

The Veteran is currently in receipt of a noncompensable disability rating for Hodgkin's lymphoma (remission) and the residuals thereof, effective February 11, 2010.  The Veteran's disability has been rated under Diagnostic Code 7709, which establishes a 100 percent disability rating for active Hodgkin's disease or during a treatment phase.  

An accompanying note to Diagnostic Code 7709 holds that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy, or other therapeutic procedures.  Six months after the discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, the Veteran shall be rated on the basis of residuals.  38 C.F.R. § 4.117 (2016).

The Veteran underwent VA examination in February 2010.  At that time, the Veteran's in-service, June 2006 diagnosis of Hodgkin's lymphoma was noted.  The lymphatic disease was located in the neck to pelvic region, and the Veteran's treatment plan included chemotherapy.  The last reported treatment date was March 2008.  However, the Veteran described residuals secondary to treatment at that time, to include feeling as though his "bones [we]re on fire" in his arms and his legs.  Such pain occurred approximately one to two times per month, and typically lasted for approximately two hours.  However, the Veteran reported that this condition was improving.  As such, the examiner asserted that the Veteran's malignancy was in full remission for two years with the residuals of erectile dysfunction and bone pain intermittently, as due to chemotherapy.  Upon examination, the Veteran demonstrated no lymphadenopathy, hepatomegaly, signs of bleeding, splenomegaly, or evidence of superior vena cava syndrome or jaundice.  No signs of anemia were noted, and normal genital and prostate exams were reported.  The examiner thus concluded that although the Veteran was at risk for recurrence or complications from this disability, his condition was currently stable.  

In a September 2010 lay statement, the Veteran reported ongoing residuals relating to his chemotherapy, including night sweats, a burning sensation in his arms and legs, the greying of his hair, severe joint pain, itchy skin, the experience of being cold and clammy during sleep, and decreased energy and strength.

The Veteran underwent subsequent VA examination in February 2011.  At that time, the Veteran's Hodgkin's lymphoma was still in remission, though the Veteran reported a residual brief and burning sensation diffusely in his bones, similar to that experienced during chemotherapy.  The Veteran also reported an aversion to certain foods.  

VA treatment records spanning March 2013 to May 2015 note the Veteran's history of Hodgkin's lymphoma, but do not indicate a relapse or treatment for any residuals thereof.  

The Veteran most recently underwent VA examination in June 2016.  His Hodgkin's lymphoma remained in remission status at that time.  No anemia or  thrombocytopenia conditions, or polycythemia vera or sickle cell anemia, were reported upon examination.  Further conditions, complications, or residuals due to a hematologic or lymphatic disorder, or the treatment thereof, were explicitly denied.  

Upon review of the above, the Board finds that staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505.

First, the Board finds that a 10 percent disability rating is warranted for the period of February 11, 2010, to June 14, 2016.  During this time, the Veteran reported an ongoing painful and burning sensation in his bones as the primary residual of his chemotherapy treatment.  The Veteran is competent to testify regarding symptomatology capable of lay observation, and the February 2010 VA examiner confirmed the nexus between this reported symptom and the Veteran's chemotherapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  As such, the Board finds that the Veteran is entitled to a 10 percent disability rating by analogy, per the criteria for Diagnostic Code 5025 for fibromyalgia.  See 38 C.F.R. § 4.71(a) (2016).

However, the Board finds that a compensable disability rating is not warranted for the period of June 15, 2016, to the present, as the Veteran's symptoms appear to have resolved.  Specifically, the Veteran did not report any symptoms relating to his Hodgkin's lymphoma or the treatment thereof during his June 2016 VA examination.  At that time, the VA examiner explicitly denied the existence of any additional conditions related to the Veteran's Hodgkin's lymphoma or chemotherapy.  No additional treatment records have been added to the claims file since that time to indicate that the Veteran experienced any residuals of his disability or the treatment thereof during this timeframe.  As such, the Board finds that a compensable disability rating for the period of June 15, 2016, to the present is not warranted.  

In making this determination, the Board acknowledges the Veteran's history of erectile dysfunction as due to his chemotherapy treatment.  However, the Veteran has been awarded service connection for erectile dysfunction, effective February 11, 2010, such that further consideration of this symptom would constitute improper pyramiding in this case.  See 38 C.F.R. § 4.14 (2016); see also Mittleider v. West, 11 Vet. App. 181 (1998).




TBI

The Veteran is currently in receipt of a 10 percent disability rating for a TBI, effective February 11, 2010.  This disability has been rated under Diagnostic Code 8045.

Diagnostic Code 8045 provides for the evaluation of traumatic brain injury residuals.  See 38 C.F.R. § 4.124a (2016).  There are three main areas of dysfunction listed that may result from traumatic brain injuries and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id. 

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id. 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic Code 8045.

At the outset, the Board notes that the Veteran has been awarded separate disability ratings for major depressive disorder, migraines, and tinnitus.  As such, symptoms pertaining to these disabilities will not also be rated as residuals of the Veteran's TBI, and will thus not be included in the Board's discussion below.  

The Veteran underwent VA examination in February 2010.  At that time, the Veteran denied the existence of the following symptoms: burning sensations; weakness; paralysis; seizures; taste or smell problems; abnormal sweating; malaise; and bladder problems.  However, the Veteran reported ongoing numbness and tingling throughout the body, general fatigue, intermittent blurry vision, and dizziness approximately four times per week.  In general, the Veteran classified his symptoms as "stable" and reported that he has not received any treatment therefor.  As such, the veteran reported that he did not experience any overall functional impairment as due to this condition.  

In an August 2010 VA addendum opinion, the Veteran's dizziness was classified as unilateral hypoactive labyrinth.  

In a September 2010 lay statement, the Veteran reported getting so dizzy at times as to fall down, and needing to move from a laying position to a sitting position very slowly so as not to fall over.  

The Veteran underwent additional VA examination in February 2011.  At that time, the Veteran denied speech or swallowing difficulties, pain, generalized weakness or paralysis, decrease in taste or smell, vision problems, seizures, and bladder or bowel dysfunction.  However, the Veteran continued to experience dizziness on a weekly basis and occasional vertigo, even in bed.  The Veteran further demonstrated "a word finding deficit," and complained of moderate fatigue and malaise.  

VA treatment records spanning March 2013 to May 2015 are silent for reports pertaining to the Veteran's TBI or the treatment thereof. 

Additional VA examination was administered in March 2016.  At that time, the Veteran demonstrated normal motor activity, spatial orientation, and consciousness.  

The Veteran most recently underwent VA examination in June 2016.  At that time, the Veteran demonstrated normal motor activity, spatial orientation, and consciousness, without evidence of subjective symptoms or neurobehavioral effects.  

Upon review of the above, the Board does not find that a disability rating in excess of 10 percent is warranted for the Veteran's TBI at any time during the rating period on appeal.  Again, the Board notes that the majority of the Veteran's reported symptoms during this time have been assessed under his service-connected major depressive disorder, migraines, and tinnitus.  As such, the Veteran's primary and relevant symptomatology during the rating period on appeal is limited to weekly dizziness and vertigo, with occasional fatigue, blurry vision, and numbness/tingling.  With regards to the specific criteria facets under Diagnostic Code 8045, Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Specified, the Board finds these symptoms collectively present as three or more symptoms that mildly interfere with the Veteran's activities of daily living.  Accordingly, the Veteran is assessed a "1" for these symptoms, which corresponds to the 10 percent disability rating currently assigned.  As the record is silent for additional symptoms that have been unaccounted for, the Board thus finds that an increased rating is not warranted at this time.  

Herpes

The Veteran is currently in receipt of a noncompensable disability rating for herpes simplex II virus, effective February 11, 2010.  

The Veteran's herpes is currently rated under Diagnostic Codes 7899-7806. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  Here, the use of Diagnostic Codes 7899-7806 reflects that there is no diagnostic code specifically applicable to the Veteran's skin disease, such that the disability is rated by analogy to dermatitis or eczema under Diagnostic Code 7806. 38 C.F.R. § 4.20 (2016) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under Diagnostic Code 7806, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

In this regard, the term "systemic therapy such as corticosteroids or other immunosuppressive drugs" refers to any oral or parenteral medication prescribed by a medical professional to treat the underlying skin disorder.  VA Adjudications Procedures Manual (M21-1), pt. III, subpt. iv, ch. 4, § J. 3. f (updated October 5, 2015).

During his February 2010 VA examination, the Veteran reported urinating five times per day at intervals of three hours, with no accompanying urination problems during the night.  The Veteran did not express problems starting urination, or with urinary incontinence.   Examination of the penis revealed normal findings.  However, intermittent outbreaks of genital herpes were reported.  

In a September 2010 lay statement, the Veteran reported the ongoing use of medication to assist with managing his symptoms.  However, the Veteran continued to experience regular outbreaks, such that he and his wife were rarely intimate. 

The Veteran underwent subsequent VA examination in February 2011.  At that time, the Veteran reported the daily use of Valacyclovir to assist with managing his symptoms since the onset of his disability in 2007.  The Veteran further reported a tingling sensation and the appearance of an early small cluster of vesicles every few months, which was effectively suppressed by the Veteran's increasing his antiviral to twice per day.  There was no associated lymphadenopathy recorded at that time.  However, the examiner noted that the Veteran's disability might have an impact on toileting issues in the workplace and regarding daily activities, to include a mild impact on showering and grooming and a moderate to severe impact on sexual intimacy.  

VA treatment records spanning March 2013 to May 2015 note the Veteran's active prescription for Valacyclovir, with instructions to take one pill per day.

Finally, the Veteran reported intermittent breakouts during his June 2016 VA examination.  By way of timeline, the Veteran's most recent breakout was several weeks prior; the prior breakout occurred approximately two years before that.  However, the Veteran continued to treat his disability with the use of Valacyclovir, for a total duration of less than six weeks in the prior year.  

The Board finds that staged ratings are appropriate with regard to this claim.

First, the Board finds that a 60 percent disability rating is warranted for the period of February 11, 2010 to June 14, 2016.  During this time, the Veteran required the daily use of antiviral medication Valacyclovir to assist with managing his symptoms, as prescribed by a medical professional.  This supports a finding of systemic therapy on a constant or near-constant basis, such that a 60 percent evaluation is warranted per the provisions of Diagnostic Code 7806.

However, the June 2016 VA examiner reported a significant improvement to the Veteran's disability, such that outbreaks occurred less than once per year and required infrequent intervention with medication.  As such, the Veteran reported the use of Valacyclovir for less than six weeks of the prior year.  Such a finding thus warrants a 10 percent disability rating for the period of June 15, 2016 to the present.  

Migraines

The Veteran is currently in receipt of a 30 percent disability rating for migraines, effective February 11, 2010.  This disability has been rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

Under Diagnostic Code 8100, a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating is warranted for less frequent attacks.  See 38 C.F.R. § 4.124a , Diagnostic Code 8100 (2016).

Neither the rating criteria nor the Court has defined that which constitutes a "prostrating" attack.  Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

During February 2010 VA examination, the Veteran reported the following symptoms: headaches described as "scotomata"; throbbing frontal pain with radiation to the temples, with nausea; photophobia and phonophobia; no vomiting; and no specific triggers.  During headaches, the Veteran was able to go to work but required the use of medication.  On average, the Veteran experienced headaches four times per month, lasting for approximately one day each.  

In a September 2010 lay statement, the Veteran reported "constant" headaches that would not subside with medication or rest.  As such, the Veteran could "have a migraine for days before it subsides."  The Veteran would see shooting lights and spots at the onset of a migraine, which was accompanied by "intense pain" that normally surrounded the right eye but often engulfed his entire head.  Light, sound, and movement increased the Veteran's pain, which additionally caused a ringing and his ears and vomiting.  

In a November 2010 lay statement, the Veteran's wife indicated that he experienced daily headaches.  

During his February 2011 VA examination, the Veteran reported one headache every three weeks, lasting for approximately one hour with the immediate intervention of Imitrex.  Said headaches were accompanied by light sensitivity and nausea, but not by noise sensitivity, vomiting, or other neurologic symptoms.  During migraines, the Veteran was incapacitated in a dark room.  Said dark room, Imitrex, and cold washcloths were helpful at the onset of the Veteran's migraines.  

VA treatment records spanning March 2013 to May 2015 note the Veteran's history of migraines.  

The Veteran underwent subsequent VA examination in March 2016.  At that time, the Veteran reported pain on both sides of the head and sensitivity to light and sound as symptoms of his disability.  However, the Veteran was not taking any medication specific to headaches or migraines at that time.  Said migraines were reported to last less than one day.  As such, the VA examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  Nevertheless, the examiner noted that the Veteran had difficulty functioning in normally loud or active environments during migraines, which were accompanied by occasional dizziness or nausea.  

The Veteran most recently underwent VA examination in June 2016.  At that time, the Veteran described his migraines as pulsating or throbbing head pain as accompanied by light sensitivity, and as typically lasting less than one day.  The examiner classified the Veteran's headaches as prostrating, and as occurring more than once per month.  

As the Veteran is currently in receipt of a 30 percent disability rating for the entire rating period on appeal, an increased rating is only warranted upon evidence of frequent, completely prostrating and prolonged attacks productive of severe economic adaptability.  Upon consideration of the above, the Board does not find sufficient evidence as to justify an increased rating at this time.  Throughout the rating period on appeal, the Veteran experienced migraines approximately one to four times per month.  However, there is no evidence to suggest that these migraines were so completely prostrating as to produce severe economic adaptability.  Instead, the Veteran's migraines seem largely well-managed with the use of medication and the ability to retreat to a quiet and dark space as needed.  At no time has the Veteran indicated any significant interference with his employment status as due to his migraines.  Further, no less than four VA examiners have assessed the severity of the Veteran's migraines, and declined to classify them as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As such, the Board finds that the record does not support the assignment of a disability rating in excess of 30 percent during the rating period on appeal.  

Major Depressive Disorder

Finally, the Board turns to the Veteran's psychiatric claim.  Currently, the Veteran has been assigned a 50 percent disability rating from February 11, 2010, to June 14, 2016, and a 70 percent rating thereafter.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on this basis.  38 C.F.R. § 4.126(b) (2016).
According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning well, and has some meaningful interpersonal relationships.

Here, the Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 9434 (2016), which establishes the following: 

A noncompensable disability rating is warranted when a mental condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 10 percent disability rating is warranted when there are mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when the veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2016).

February 11, 2010 to June 14, 2016

During February 2010 VA examination, the Veteran presented as alert and oriented to person, place, time, and space.  

In a September 2010 lay statement, the Veteran noted that his psychiatric disability had led to his first divorce and was presenting problems in his current marriage.  The Veteran was unable to be in large groups of people without feeling irritable and paranoid, and repetitive or loud sounds incited an exaggerated startle response.  All floors and windows of the Veteran's home had to be locked at all times.  Sleep impairment and nightmares were also noted, including an incident when the Veteran choked his wife in her sleep.  The Veteran also reported incidents when he still believed he was in Iraq, including reacting to others as though they "are [his] enemy."  Further, he was unable to attend functions for his daughter, in part because he constantly felt "on guard" and commonly experienced anger outbursts.  

Two November 2010 lay statements from the Veteran's wife provided further insight into the impact of his psychiatric disability.  As indicated in said statements, the Veteran experienced ongoing anger, paranoia, and depression that presented problems with reasoning, comprehension, and logic skills.  As a result, the Veteran was unable to understand long-term consequences or to concentrate for extended periods of time.  Further symptoms including forgetfulness, irritability, and anxiety were reported.  

In December 2010, the Social Security Administration (SSA) classified the Veteran as disabled due to a primary diagnosis of anxiety-related disorders, and a secondary diagnosis of organic mental disorders.   

During February 2011 VA examination, the Veteran reported depression, mood swings, and anxiety.  

The Veteran then underwent VA psychiatric examination in March 2011.  During examination, the Veteran presented as follows: clean and neatly groomed; unremarkable speech and psychomotor activity; indifferent attitude; constricted, blunted, and flat affect; depressed and labile mood; oriented to time, person, and place; unremarkable thought process and content; paranoid, without persistent delusions; with appropriate judgment and partial insight.  The Veteran classified his condition as "moderate," and reported such symptoms as sleep impairment and fatigue, difficulty concentrating, irritability, and self-isolation.  No persistent auditory or visual hallucinations were reported.  However, the Veteran described frequent arguments with his spouse and obsessive behavior, to include constantly checking on his home's locks and his family.  Panic attacks, homicidal thoughts, and suicidal thoughts were explicitly denied, and impulse control was described as "good."  However, the Veteran reported memory impairment, such that he frequently forgot what he was intending to do or where things were located.  Moderate remote and immediate memory impairment were thus indicated.  Further, the Veteran appeared to be "overly controlled" in his day to day activities.  Accordingly, a GAF score of 60 was assigned at that time.  

VA treatment records spanning March 2013 to May 2015 note the Veteran's history of depression.  

In considering the frequency, severity, and duration of the Veteran's symptoms, the Board finds that a 70 percent disability rating is warranted for the period of   February 11, 2010 to June 14, 2016.  During this time, the Veteran presented with near-constant depression and mood instability, to include irritability, paranoia, and anger outbursts.  As a result, the Veteran was severely limited in his capacity to engage in meaningful familial relationships, as he felt incapable of attending school events with his daughter.  Further, the Veteran largely attributed the demise of two marriages to symptoms relating to his psychiatric disability.  

Taken in combination, the Veteran's symptoms also significantly impaired his capacity to function independently.  Instead, the Veteran experienced impairment of his memory and judgment, such that he was largely incapable of understanding the consequences of his actions.  The Veteran also commonly engaged in certain obsessional rituals, such as checking the locks of his home and on the safety of his family.  

Thus, the above symptoms demonstrate that the Veteran experienced occupational and social impairment with deficiencies in most areas, to include work, family relations, judgment, thinking, and mood during the period of February 11, 2010 to June 14, 2016, such that a 70 percent disability rating is warranted.   

However, the evidence of record does not demonstrate that the Veteran experienced total occupational and social impairment as a result of his disability during this time.  At no time did the Veteran report persistent hallucinations or suicidal or homicidal ideations.  The evidence showed that the Veteran communicated appropriately and effectively with others, and presented as capable of performing the activities of daily living, to include basic personal hygiene.  Therefore, a rating in excess of 70 percent is not warranted. 

June 15, 2016 to the present

The Veteran most recently underwent VA psychiatric examination in June 2016.  At that time, the VA examiner differentiated between the Veteran's depression and his TBI, noting that his psychiatric disability was associated with depressed mood, social withdrawal, sleep disturbances, and feelings of hopelessness.  Additional symptoms reported include: paranoia; irritability and anger; fatigue; sad/depressed mood (approximately 60% of the time); avoidance behaviors; loss of interest in activities; changes in appetite (up and down, depending on mood); worry and rumination; difficulty concentration.  Suicidal ideations were explicitly denied.  

Said symptoms were treated with several medications, and visits with a psychiatrist approximately every three months.  During examination, the Veteran arrived on time and was appropriately dressed, and presented as follows: oriented times four; dysthymic mood; unremarkable speech; logical and oriented thought processed; with intact judgment, insight, and decision-making.  At that time, he reported a February 2016 divorce from his spouse, and a recent move.  The Veteran indicated limited contact with his minor daughter, and his current employment status.  Although the Veteran attempted to attend college courses, he reported that he was unable to function well in larger crowds.  As such, the examiner asserted that the Veteran demonstrated occupation and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

Upon review of the above, the Board does not find that disability rating in excess of 70 percent is warranted for the period of June 15, 2016, to the present.  During this time, the Veteran's major depressive disorder continued to cause occupational and social impairment with deficiencies in most areas, including family relations, judgment, thinking, and mood.  As such, the Veteran's symptoms, including depression, paranoia, irritability, and fatigue, required the intervention of several medications.  Nonetheless, the Veteran continued to present with certain symptoms that largely impacted his ability to function independently and successfully, such that the Veteran was unable to complete his college courses or to maintain a meaningful relationship with his daughter during this time.

However, the evidence of record does not demonstrate that the Veteran experienced total occupational and social impairment as a result of his disability during this time.  At no time did the Veteran report persistent hallucinations or suicidal or homicidal ideations.  Upon examination, the Veteran communicated appropriately and effectively with others, and presented as capable of performing the activities of daily living, to include basic personal hygiene.  As such, the Board finds that the Veteran's disability picture from June 15, 2016, to the present, is best embodied in the criteria for a 70 percent disability rating.  

Additional Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

For the period of February 11, 2010, to June 14, 2016, entitlement to a disability rating of 10 percent, but no higher, for Hodgkin's lymphoma and the residuals thereof, is granted subject to the regulations governing the award of monetary benefits.

For the period of June 15, 2016, to the present, entitlement to a compensable disability rating for Hodgkin's lymphoma and the residuals thereof is denied.

Throughout the entire rating period on appeal, entitlement to a disability rating in excess of 10 percent for a TBI is denied.  

For the period of February 11, 2010, to June 14, 2016, entitlement to a disability rating of 60 percent, but no higher, for herpes simplex II virus is granted subject to the regulations governing the award of monetary benefits.

For the period of June 15, 2016, to the present, entitlement to a disability rating in excess of 10 percent for herpes simplex II virus is denied.  

Throughout the entire rating period on appeal, entitlement to a disability rating in excess of 30 percent for migraines is denied.  

For the period of February 11, 2010 to June 14, 2016, entitlement to a disability rating of 70 percent, but no higher, for major depressive disorder is granted subject to the regulations governing the award of monetary benefits.

For the period of June 15, 2016, to the present, entitlement to a disability rating in excess of 70 percent for major depressive disorder is denied.  

REMAND

The Board now turns to the Veteran's remaining cervical spondylosis and lumbar spine claims.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to their adjudication.

To that end, the Veteran most recently underwent VA neck and back examinations in June 2016.  However, the United States Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the June 2016 neck and back examinations do not fully comply with the requirements of Correia and 38 C.F.R. § 4.59, new examinations are required with regard to these claims. 

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from May 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2.  Schedule the Veteran for new VA neck and back examinations to assess the current severity of his service-connected disabilities.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the Veteran's neck and back disabilities should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's neck and back disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months as due to each disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  Readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


